NELSON, Circuit Justice,
charged the jury that as to the custom proved by the plaintiff it did not go far enough, — it did not show that it was the usage of merchants to hold the shipper responsible for advances, when the article so shipped proves to be an imposition; that, to make the defendants responsible, the plaintiff was bound to prove that he knewthe ceroons did not contain cochineal, and fraudulently represented that they did, or, if they did not know what the contents were, that they, with the like intent to defraud, represented as a fact a matter' of which they had no knowledge; that the only representation alleged in the case was the description in the invoice; that no verbal representation was proved; that, as they were under no obligation to examine the article, the false statement in the invoice would not charge them, unless they had made up the invoice with intent to defraud; that, also, it did not appear that the plaintiff had loaned upon the inspection of the papers, — he might have relied on the appearance of Mr. De Goer and on the possession of the goods; that, as the claim here was highly penal, most unquestionable evidence was necessary to affect the defendants.
The jury returned a verdict for defendants.